DETAILED ACTION
This Office Action is in response to claims filed on 5/8/2020.
Claims 1-15 has been cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 16-24 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2018/0279310 A1); in view of Yum et al. (US 2019/0342782 A1).
claims 16 and 23-24; Chen discloses obtaining information related to a maximum communication bandwidth for a terminal apparatus (identifying a UE bandwidth capability for the UE, the bandwidth capability of the UE may be a maximum channel bandwidth that UE can support; see paragraph [0100] and Fig. 11) and information related to bandwidth parts configured for the terminal apparatus (determining a UE-specific set of bandwidth parts for the UE, each having a UE-specific bandwidth based on the system bandwidth value and the UE bandwidth capability; see paragraph [0101] and Fig. 11); and notifying a communication band used by the terminal apparatus (communicating with the UE using at least one of the UE-specific set of bandwidth parts; see paragraph [0102] and Fig. 11).
	Chen discloses a base station communicates with a UE using at least one of the set of bandwidth parts.
	Chen does not explicitly disclose the communication band includes active and inactive bandwidth parts.
 Yum discloses wherein the communication band includes all active bandwidth parts and one or more inactive bandwidth parts among the bandwidth parts configured for the terminal apparatus (the UE expected that at least one DL bandwidth part and one UL bandwidth part from a set of configured bandwidth parts will be activated at a given time; see paragraph [0169]), and a bandwidth of the communication band is less than or equal to the maximum communication bandwidth for the terminal apparatus (the eNB may configure a band equal to or smaller than a maximum frequency band available to the UE as a candidate bandwidth in which data can be received; see paragraph [0175]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chen and Yum to include active and 

	Specifically for claim 16; Chen discloses a memory storing instructions (memory 1316; see paragraph [0117] and Fig. 13); and one or more processors configured to execute the instructions (processor 1312; see paragraph [0117] and Fig. 13).

	Specifically for claim 24; Chen discloses a readable non-transitory recording medium having recorded thereon a program that causes a processor (applications stored in memory; see paragraph [0117] and Fig. 13).

	Regarding claim 17; Chen discloses wherein the radio communication apparatus is a base station which performs radio communication with the terminal apparatus (Fig. 11 illustrates a method of wireless communications by a base station to a UE; see paragraph [0098], Fig. 1 and Fig. 11).

	Regarding claim 18; Chen discloses wherein the radio communication apparatus is the terminal apparatus (Fig. 11 illustrates a method of wireless communications by a base station to a UE; see paragraph [0098], Fig. 1 and Fig. 11).

	Regarding claim 19; Chen discloses wherein the communication band is a candidate, corresponding to the communication band used by the terminal apparatus, selected from a plurality of candidates (the method includes determining a UE specific set of bandwidth parts for 

	Regarding claim 20; Chen discloses wherein the candidate is the communication band including all bandwidth parts configured for the terminal apparatus (determining a UE-specific set of bandwidth parts based on the system bandwidth value and the UE bandwidth capability; see paragraphs [0058], [0076] and Fig. 3).

	Regarding claim 21; Chen discloses a base station communicates with a UE using at least one of the set of bandwidth parts.
	Chen does not explicitly disclose the communication band includes active and inactive bandwidth parts.
Yum discloses wherein the communication band includes all active bandwidth parts and a maximum number of inactive bandwidth parts among the bandwidth parts configured for the terminal apparatus (each bandwidth part is associated with a specific numerology, and the UE expects that at least one DL bandwidth part and one UL bandwidth part from a set of configured bandwidth parts will be activated at a given time; see paragraph [0169]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chen and Yum to include active and inactive bandwidth parts to receive a signal only in the active DL bandwidth parts (see paragraph [0169] of Yum).
 
claim 22; Chen discloses a base station communicates with a UE using at least one of the set of bandwidth parts.
	Chen does not explicitly disclose performing measurement of a radio transmission path between the base station and the terminal.
Yum discloses wherein the one or more processors are configured to execute the instructions to perform measurement of a radio transmission path characteristic between the terminal apparatus and a base station, within the communication band used by the terminal apparatus (the eNB may configure a band equal to or smaller than a maximum frequency band available to the UE; the UE measure and report the CSI for the band; see paragraph [0175]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chen and Yum to perform measurement of a radio transmission path between the base station and the terminal in order to improve signal transmission reliability (see paragraph [0038] of Yum).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NING LI whose telephone number is (571)270-0624. The examiner can normally be reached Monday, Tuesday, Thursday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.L/Examiner, Art Unit 2415   

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415